DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit configured to acquire the image by setting the exposure condition for each region in the imaging sensor”, “a derivation unit configured to, regarding a boundary between a region of interest and at least one adjacent region adjacent to the region of interest in the image, derive a correction amount in the region of interest based on pixel values of a boundary pixel group in contact with the boundary included in the region of interest and pixel values of a boundary pixel group in contact with the boundary included in the adjacent region”, and “a correction unit configured to correct pixel values of pixels in the region of interest based on the derived correction amount” in claim 1; “a boundary information acquisition unit configured to acquire boundary information indicating a boundary between regions for which the imaging sensor can set exposure, wherein the derivation unit derives the correction amount based on the boundary information” in claim 2; “an acquisition unit an derivation unit configured to, regarding a boundary between a region of interest and at least one adjacent region adjacent to the region of interest in the image, derive a correction amount in the region of interest based on pixel values of a boundary pixel group in contact with the boundary included in the region of interest and pixel values of a boundary pixel group in contact with the boundary included in the adjacent region” and “a correction unit configured to correct pixel values of pixels in the region of interest based on the derived correction amount”.
Because this/these claim limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunai, JP 2014-179779 A.
Regarding claim 1, Tsunai discloses an image processing device (511 in fig. 4) that corrects an image captured by an imaging sensor (100) capable of setting an exposure condition for each of a plurality of regions (Machine English Translation, ¶ 0029, 0034, 0051, 0062), the image processing device comprising: 
an acquisition unit (system control unit 501 in combination with drive unit 502) configured to acquire the image by setting the exposure condition for each region in the imaging sensor (Machine English Translation, ¶ 0033; 0028-0029);
a derivation unit (501) configured to, regarding a boundary between a region of interest and at least one adjacent region adjacent to the region of interest in the image, derive a correction amount in the region of interest based on pixel values of a boundary pixel group in contact with the boundary included in the region of interest and pixel values of a boundary pixel group in contact with the boundary included in the adjacent region (Tsunai discloses adjusting by averaging the luminance values of at least several 
a correction unit (501) configured to correct pixel values of pixels in the region of interest based on the derived correction amount (By teaching adjusting by averaging the pixels on the region close to the boundary between the regions, Tsunai discloses correcting pixel values of pixels in the region of interest based on the derived correction amount as claimed (Machine English Translation, ¶ 0082)).

Regarding claim 2, Tsunai discloses a boundary information acquisition unit (501) configured to acquire boundary information indicating a boundary between regions for which the imaging sensor can set exposure, wherein the derivation unit derives the correction amount based on the boundary information (Note that by teaching adjusting by averaging the pixels on the region close to the boundary between the regions (Machine English Translation, ¶ 0082), Tsunai discloses acquiring boundary information).

Regarding claim 5, Tsunai discloses that the regions have a shape in which a plurality of pixels are disposed in a first direction and a second direction different from the first direction (Note that Tsunai discloses a unit blocks including four pixels including four pixels of green pixels Gb, Gr, blue pixels B and red pixels R vertically and horizontally (Machine English Translation, ¶ 0020)).

Regarding claim 17, Tsunai discloses an image capturing device (Fig. 4), comprising:
an imaging sensor (100) capable of setting an exposure condition for each of a plurality of regions (Machine English Translation, ¶ 0029, 0034, 0051, 0062);
an acquisition unit (system control unit 501 in combination with drive unit 502) configured to acquire an image by setting the exposure condition for each region in the imaging sensor (Machine English Translation, ¶ 0033; 0028-0029);
an derivation unit (501) configured to, regarding a boundary between a region of interest and at least one adjacent region adjacent to the region of interest in the image, derive a correction amount in the region of interest based on pixel values of a boundary pixel group in contact with the boundary included in the region of interest and pixel values of a boundary pixel group in contact with the boundary included in the adjacent region (Tsunai discloses adjusting by averaging the luminance values of at least several pixels at the boundary of the blocks in which the pixel values are output by different imaging (Machine English Translation, ¶ 0082)); and
a correction unit configured to correct pixel values of pixels in the region of interest based on the derived correction amount (By teaching adjusting by averaging the pixels on the region close to the boundary between the regions, Tsunai discloses correcting pixel values of pixels in the region of interest based on the derived correction amount as claimed (Machine English Translation, ¶ 0082)).

Regarding claim 18, claim 18 is a method claim directed to the functions performed by an apparatus as recited in claim 1.  Therefore, limitations of claim 18 have been discussed an analyzed in the rejection of claim 1.

Regarding claim 19, claim 19 is a method claim directed to the functions performed by an apparatus as recited in claim 17.  Therefore, limitations of claim 19 have been discussed an analyzed in the rejection of claim 17.

Regarding claim 20, claim 20 is directed to a non-transitory computer readable storage medium storing a program for causing a computer to perform each step in a control method as that perform by the apparatus in claim 1.  Therefore, limitations have been discussed and analyzed in the rejection of claim 1.  Furthermore, Tsunai discloses that image processing unit 511 performs various image processing on the work memory 504 as a workspace to generate image data (Machine English Translation, ¶ 0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunai, JP 2014-179779 A in view of Kikuchi, US 2015/0244915 A1.
Regarding claim 14, although Tsunai discloses an image in which pixels corresponding to a plurality of colors are disposed is captured by the imaging sensor (See color filter 102 in fig. 1; machine English Translation, ¶ 0011-0012, 0020), Tsunai fails to teach that the processing by the derivation unit and the correction unit is performed for each of the plurality of colors.
However, Kikuchi discloses the concept of applying a weighted average of pixels between regions based on color temperature changes in a manner to prevent unnaturalness of colors (¶ 0070, 0079 and 0100).
Thus, after considering the teaching of Kikuchi, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the processing by the derivation unit and the correction unit performed for each of the plurality of colors with the motivation of preventing in the image as suggested by Kikuchi.

Allowable Subject Matter
Claims 3, 4, 6-13, 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, although Tsunai teaches all the limitations of claim 1 and further teaches averaging the area close to the boundary of the regions, Tsunai fails to teach, in combination with the limitations of claim 1, that the correction amount is based on an average value of the pixel values of the boundary pixel group in contact with the boundary included in the region of interest and an average value of the pixel values of the boundary pixel group in contact with the boundary included in the adjacent region as claimed.

Regarding claim 4, although Tsunai teaches all the limitations of claim 1, Tsunai fails to teach, in combination with the limitations of claim 1, deriving an evaluation value that indicates evaluation of a step of gradation occurring on the boundary of each region based on an average value of pixel values of a boundary pixel group in contact with the boundary included in the region of interest and an average value of pixel values of a boundary pixel group in contact with the boundary included in the adjacent region, estimates an exposure setting error in each of the regions based on the evaluation value, and derives a correction value for correcting the estimated exposure setting error as claimed.

Regarding claim 15, although Tsunai teaches all the limitations of claim 1, Tsunai fails to teach, in combination with the limitations of claim 1, that the derivation unit derives the correction amount after performing a correction process for cancelling 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
October 22, 2021